       Case: 1:20-cr-00251-SL Doc #: 26 Filed: 03/19/21 1 of 2. PageID #: 131




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

UNITED STATES OF AMERICA                  )     CASE NO: 1:20CR00251
                                          )
       Plaintiff                          )
                                          )     JUDGE LIOI
vs.                                       )
                                          )
DAVID SCHADE                              )     MOTION TO TRANSPORT
                                          )
       Defendant                          )
                                          )
                                    ***********

       NOW COMES Defendant, DAVID SCHADE, by and through his undersigned counsel

and hereby requests this Honorable Court to Order the U.S. Marshall to transport the Defendant

from CCA in Youngstown to the Federal Courthouse in Akron, so the Defendant can be

interviewed by Summit Psychological Associates for a psycho-sexual evaluation. The evaluation

has been scheduled for April 30, 2021 at 12:00 p.m. The evaluator has requested an in-person

interview so Counsel requests that the Defendant be transferred to Akron, Ohio by Noon on

April 30, 2021.

                                                  Respectfully Submitted,


                                                  _/S/ John W. Greven_______
                                                  John W. Greven (0063421)
                                                  Attorney for Defendant
                                                  333 S. Main St., Suite 200
                                                  Akron, Ohio 44308
                                                  (330)-376-9260
                                                  (330)376-9307 facsimile
       Case: 1:20-cr-00251-SL Doc #: 26 Filed: 03/19/21 2 of 2. PageID #: 132




                                      PROOF OF SERVICE

        The undersigned herby certifies that a copy of the foregoing Notice was sent by
electronic notification this the 19th day March, 2021 2021 to all parties electronically.



                                             /S/ John W. Greven_______ ___
                                             John W. Greven (0063421)
                                             Attorney for Defendant
